Berlin, C. J. This cause coming on to be heard on the Stipulation of Universal Business Machines, Inc., Record Systems, Inc., and the Respondent, and the Court being fully advised in the premises finds that the Respondent has stated good and sufficient grounds for Record Systems, Inc. to be declared a Co-Claimant, said action being required to protect the interest of the State. It is therefore ordered that the records of the Clerk of the Court of Claims be amended to show Record Systems, Inc. as a party Claimant pursuant to Respondent’s Motion for Interpleader. It is further ordered that, Claimant, Universal Business Machines, Inc. be awarded the sum of Twenty Thousand Eight Hundred Forty-Four and 79/100 Dollars ($20,844.79), and that Co-Claimant, Record Systems, Inc. be awarded the sum of Two Thousand Nine Hundred Thirty-One and 71/100 Dollars ($2,931.71), with said total sum of all awards herein being no greater than the original contract obligations of the Respondent.